Title: To George Washington from James Robertson, 29 September 1780
From: Robertson, James
To: Washington, George


                        
                            Sir,
                            New York 29th Septr 1780
                        
                        Perswaded that you are inclined rather to promote than prevent the Civilitys and Acts of humanity which the
                            rules of War permit between civilized Nations, I find no difficulty in representing to you that several letters and
                            messages sent from hence have been disregarded, are unanswered, and the flags of truce that carryed them detained—As I
                            ever have treated all flags of truce with Civility & Respect, I have a right to hope, that you will order my
                            complaint to be immediately redressed.
                        Major André who visited an officer Commanding in a district at his own desire, and acted in every
                            circumstance agreeable to his direction, I find is detained a prisoner; my friendship for him leads me to fear he may
                            suffer some inconvenience for want of necessarys, I wish to be allowed to send him a few, and shall take it as a favor if
                            you will be pleased to permit his Servant to deliver them—In Sir Henry Clinton’s absence it becomes a part of my duty to
                            make this representation and request. I am, Sir, Your Excellencys, Most Obedient humble Servant,
                        
                            James Robertson
                            Lt General
                        
                    